Devens, J.
In this case it did not appear at whose request the services for the value of which this action was brought were rendered, or that any information was given the defendant, who *399was a minor residing in the house of his father, until after the services were performed, that any charges were being made against him therefor, or that he was expected to pay for the same. After the services were rendered, but during his minority, there was evidence that the defendant said that he would pay for such services, but this could have no binding effect as a legal promise. His liability must depend upon the condition of things at the time of the rendition of the services. If a ratification by the minor were relied upon to charge him, it must be one made after his arrival at full age. Boyden v. Boyden, 9 Met. 519. Morse v. Wheeler, 4 Allen, 570.
We are of opinion that the instruction to the jury that the poverty of the father would not be sufficient to render the son liable for necessaries furnished to him, but that the plaintiff must go further and show a refusal or neglect of the father to furnish them, was sufficiently favorable to the plaintiff. An infant when residing at home and under the care of his father and supported by him, is not liable even for necessaries. If he were, the father would be deprived of his right to determine what the character of that support should be. Bainbridge v. Pickering, 2 W. Bl. 1325; 1 Esp. N. P. 163. Wailing v. Toll, 9 Johns. 141. Angel v. McLellan, 16 Mass. 28. Nor do we think that a case can be excepted from this well recognized principle because the father is found to be a poor man. When necessary professional services are rendered to a minor son residing in the house of his father, the legal inference is that the father is the person liable therefor. In the present case the father was keeping a family together, and was receiving the wages of this minor. While it was proved that he was unable to pay the debts he had incurred, he was, so far as it appeared, doing his best with the means at his command to provide for his family. No refusal or neglect to perform his duty of supporting the son was shown, although from his impoverished condition it may perhaps be fairly inferred that such duty could be but imperfectly performed. Ordinarily when one renders to another valuable service, the law will imply a promise to pay therefor by him for whom such service is rendered, and this upon the ground that as such party cannot infer service of this chanto*400fcer to be gratuitous, it must be implied that he promised to pay for it; but no such implication can arise against a minor residing with his father, delivering over to him his wages, and entitled to look to him for support.
Upon the evidence in the present case all the elements exist which are necessary to make the father liable. The plaintiff could not fix a liability upon the son by giving the credit to him for the services without the knowledge of either the father or the son. Whether such liability had been incurred must be determined by the facts, with which both parties were acquainted.

Exceptions overruled.